Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Detailed Action

                                                     Cancelled Claims
     Claims 19 and 20 are cancelled. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 2,  4-7, 21 and 22  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben-Asher (20100163621)

     With respect to claim 1,  Ben-Asher teaches  a  computer implemented method, (see para. 40)  the method being implemented by control systems as set forth in paras. 5 and 6. The method is for tracking multiple targets both moving and still, see para 39. Ben-Asher teaches  identifying the plurality of targets by a first sensor, see para. 39 based 
Ben-Asher teaches a second sensor on each of the UAVs for tracking multiple targets T1- Tn .  Ben-Asher teaches a metrical routing algorithm (paragraph 44) and other algorithms for controlling the velocity and direction of the UAV (paras. 24 and 25).  The algorithms work in tandem to track or determine two or more target groups as the groups move.
     Ben-Asher teaches a task assignment algorithm (TA)(para. 69)  for tracking the group of targets as they move. The task algorithm reassigns the attack targets based on proximity of the different UAVs and the multiple attack targets. 

     With respect to claim 2, Ben-Asher teaches a Task Assignment algorithm  for selecting one or more targets from the plurality of targets T1- Tn .   The selection is based on the proximity of the UAV to the specific target being tracked (see for example, paragraphs 80-83). 

     With respect to claim 4, Ben-Asher teaches  the metrical routing algorithm  which determines the target group state based on the state of the targets T1- Tn.  The targets are mobile and the algorithm determines which of the targets is closest to which UAV.  The Task Assignment algorithm is used to assign each target to each UAV. 

     With respect to claim 5, Ben-Asher teaches a second sensor on each UAV for tracking the targets (see para. 39). The target group state is then measured through the 
     With respect to claim 6, Ben-Asher teaches  a group state based on velocity see paragraphs 25, 26 and 33.
     With respect to claim 7, Ben-Asher teaches a task assignment algorithm for controlling UAV1 - UAVn  and sensors 1 and 2 working in concert to continue to update the movements of the target group  with respect to the positions of the UAVs.

     With respect to claim 21, Ben-Asher teaches a metrical routine algorithm for determining the shortest distance between multiple UAVs and a respective targets. Having determined the shortest distance,  the task assessment algorithm assigns the UAV to the target having the shortest distance to the target. 

     With respect to claim 22, Ben-Asher teaches a weighted function r3jk   which is based on the relative distance between UAVj  and UAVk

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

    Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Asher in view of Lam (2007/0183783).

      Ben-Asher teaches all of the subject matter upon which the claim depends  including the selection of targets but does not teach the selection of a primary target. 

    Lam teaches a submarine which causes a UAV to be launched therefrom to survey an area 32 for multiple targets. Lam teaches the selection of targets of interest above other targets. 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use the teaching of Lam to designate a “primary” target as one called the highest target of interest for purposes of tracking and engaging the targets which have been determined and selected as set forth by Ben-Asher.  
Claim Rejections - 35 USC § 103

Claims 8, 9, 11-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Asher in view of Official Notice MPEP 2144.03.
     With respect to claim 8, Ben-Aher teaches a method  for tracking multiple targets both moving and still, see para 39. Ben-Asher teaches  identifying the plurality of targets by a first sensor, see para. 39 based on a plurality of images (multiple frame sets of live 
     Ben-Asher teaches a second sensor on each of the UAVs for tracking multiple targets T1- Tn .  Ben-Asher teaches a metrical routing algorithm (paragraph 44) and other algorithms for controlling the velocity and direction of the UAV (paras. 24 and 25).  The algorithms work in tandem to track or determine two or more target groups as the groups move.
          Ben-Asher teaches a task assignment algorithm (TA)(para. 69)  for tracking the group of targets as they move. The task algorithm reassigns the attack targets based on proximity of the different UAVs and the multiple attack targets. 
     Ben-Asher teaches all of the subject matter upon which the claim depends except a memory for storing the algorithm and  the processor for running the algorithm. However, it would have been obvious to one of ordinary skill in the art before the effective filing the claimed invention,  to design the algorithms of Ben-Asher  to run  on  a program stored in memory and processed   by a  processor.   Moreover, such teaching of algorithms  stored in a memory are capable of  instant demonstration in  the art of UAV tracking.  
     With respect to claim 9, Ben-Asher teaches a Task Assignment algorithm  for selecting one or more targets from the plurality of targets T1- Tn .   The selection is based on the proximity of the UAV to the specific target being tracked (see for example, paragraphs 80-83). 
    With respect to claim 11, Ben-Asher teaches  the metrical routing algorithm  which determines the target group state based on the state of the targets T1- Tn.  The targets 
     With respect to claim 12, Ben-Asher teaches a second sensor on each UAV for tracking the targets (see para. 39). The target group state is then measured through the metrical routing algorithm. The measurement is relayed to the UAV having the task of tracking  the moving target and is therefore used to control  the UAV to track the movement of the target. 
     With respect to claim 13, Ben-Asher teaches  a group state based on velocity see paragraphs 25, 26 and 33.
     With respect to claim 14, Ben-Asher teaches a task assignment algorithm for controlling UAV1 - UAVn  and sensors 1 and 2 working in concert to continue to update the movements of the target group  with respect to the positions of the UAVs.

     With respect to claim 15,  Ben-Asher teaches the method is for tracking multiple targets both moving and still, see para 39. Ben-Asher teaches  identifying the plurality of targets by a first sensor, see para. 39 based on a plurality of images (multiple frame sets of live video feed) or in the alternative, multiple images taken from neighboring UAVs working in concert to identify targets. 
     Ben-Asher teaches a second sensor on each of the UAVs for tracking multiple targets T1- Tn .  Ben-Asher teaches a metrical routing algorithm (paragraph 44) and other algorithms for controlling the velocity and direction of the UAV (paras. 24 and 25).  The algorithms work in tandem to track or determine two or more target groups as the groups move.

     Ben-Asher teaches all of the subject matter upon which the claim depends except a non-transitory computer readable medium.  Ben-Asher does teach executable instructions (via the task assignment and metrical routing algorithms that perform the method.  However, it would have been obvious to one of ordinary skill in the art before the effective filing the claimed invention,  that the algorithms of Ben-Asher run  on  a non-transitory computer readable processor, moreover, such teaching of algorithms stored on a ROM, RAM or the like,   are capable of  instant demonstration in  the art of UAV tracking.  
    With respect to claim 16,  Ben-Asher teaches a Task Assignment algorithm  for selecting one or more targets from the plurality of targets T1- Tn .   The selection is based on the proximity of the UAV to the specific target being tracked (see for example, paragraphs 80-83). 
     With respect to claim 18, Ben-Asher teaches  the metrical routing algorithm  which determines the target group state based on the state of the targets T1- Tn.  The targets are mobile and the algorithm determines which of the targets is closest to which UAV.  The Task Assignment algorithm is used to assign each target to each UAV.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEROME GRANT II/Primary Examiner, Art Unit 2664